DETAILED ACTION
1.	Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 11/17/2021 is considered.

Claim Objections
4.	Claims 14 and 15 are objected to because of the following informalities: 
	It appears as though the recited “third value” (twice in claim 14 and once in claim 15) should recite “fourth value” as “a third value” is already recited in independent claim 1. 
Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6-8, 10, 12, 17, 18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisson et al. (US 2019/0171704 A1) and further in view of Prasad et al. (US 2021/0019287 A1).

	Note: Prasad claims benefit to Provisional application 62/874830 filed on 7/16/2019. All of the below relied on portions of Prasad are fully supported by the provisional application and therefore afforded an effective filing date of 7/16/2019.

	In regard to claim 1, Buisson discloses a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising (Paragraph 0015): 
detecting a plurality of phrases in an electronic document that are (a) on a same first text line and (b) correspond respectively to a plurality of known fields, wherein a first phrase of the plurality of phrases corresponds to a first field of the plurality of known fields, and the first phrase has a first horizontal position in the electronic document, wherein a second phrase of the plurality of phrases corresponds to a second field of the plurality of known fields, and the second phrase has a second horizontal position in the electronic document, wherein the first phrase and the second phrase (Fig. 3, Fig. 8 element 303, Paragraph 0026, Paragraph 0039, Paragraph 0051 lines 9-10, and Paragraph 0066: at least two terms on same line and that correspond to known header terms are detected, where each has a corresponding x-position); 
extracting data from the table in the electronic document at least by (Fig. 5, Fig. 8 elements 305, 306, and 307, Paragraphs 0049-0051 and Paragraphs 0068-0071):
identifying a third phrase in the electronic document as a first value in the table in the electronic document, the first value having a third horizontal position (Fig. 4, Fig. 5, Paragraph 0047, and Paragraph 0049: each line is tokenized to create tokenized words with a specified x location and grouped into a column with an avg x position. ‘WBC’ from a first column can be considered the first value);
identifying a fourth phrase in the electronic document as a second value in the table in the electronic document, the second value having a fourth horizontal position (Fig. 4, Fig. 5, Paragraph 0047, and Paragraph 0049: each line is tokenized to create tokenized words with a specified x location and grouped into a column with an avg x position. ‘5.8’ from a second column can be considered the second value); 
responsive at least to determining that (a) the third horizontal position in the electronic document at least partially overlaps with the first horizontal position in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the first phrase in the electronic document: storing the first value in association with the first field that corresponds to the first phrase (Fig. 5, Fig. 8 elements 305, 306, and 307, Paragraphs 0049-0051 and Paragraphs 0068-0071: word tokens below a first term is determined to be within an x location that differs from the first terms position by less than a configurable amount and is then mapped to the first term and stored in memory); 
(Fig. 5, Fig. 8 elements 305, 306, and 307, Paragraphs 0049-0051 and Paragraphs 0068-0071: word tokens below a second term is determined to be within an x location that differs from the second terms position by less than a configurable amount and is then mapped to the second term and stored in memory); 
responsive to determining that a third value has a fifth horizontal position in the electronic document that does not even partially overlap with the first horizontal position in the electronic document: refraining from storing the third value in association with the first field that corresponds to the first phrase (Fig. 4, Fig. 5, Fig. 8 elements 305, 306, and 307, Paragraph 0047, Paragraphs 0049-0051, and Paragraphs 0068-0071: word tokens below detected terms is determined to not be within an x location that differs from the first terms position by less than a configurable amount and is then mapped to a third term or empty header column and not mapped to the first term and stored in memory, e.g. in Fig. 5, if element 51 is the first term, any of the values in 52a, 53a, 54a, 55a, and 56a are determined to not be within the x position of element 51 and therefore are not mapped to element 51).
While Buisson teaches the first phrase has a first horizontal position in the electronic document, the second phrase has a second horizontal position in the electronic document, the first value having a third horizontal position, the second value having a fourth horizontal position, responsive at least to determining that (a) the third horizontal position in the electronic document at least partially overlaps with the first horizontal position in the electronic document and (b) a corresponding vertical position in 
identifying that a value is associated with a header by determining that a width defined by a range of horizontal positions associated with the value overlaps with a width defined by a range of horizontal positions associated with the header (Fig. 7 elements 703, 704, and 705, Paragraph 0029, Paragraph 0037, Paragraph 0039, Paragraph 0043, Paragraph 0045, Paragraph 0047, Paragraph 0049, and Paragraphs 0072-0074).    
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson and Prasad before him before the effective filing date of the claimed invention, to modify the first phrase has a first horizontal position in the electronic document, the second phrase has a second horizontal position in the electronic document, the first value having a third horizontal position, the second value having a fourth horizontal position, responsive at least to determining that (a) the third horizontal position in the electronic document at least partially overlaps with the first horizontal position in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the first phrase in the electronic document: storing the first value in association with the first field that corresponds to the first phrase, responsive at least to determining that (a) the fourth horizontal position in the electronic document at least partially overlaps with the second horizontal position in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the second phrase in the electronic document: storing the second value in association with the second field that corresponds to the second phrase, and responsive to determining that a third value has a fifth horizontal position in the electronic document that does not even partially overlap with the first horizontal position in the electronic document: refraining from storing the third value in association with the first field that corresponds to the first phrase of Buisson with the identifying that a value is associated with a header by determining that a width defined by a range of horizontal positions associated with the value overlaps with a width defined by a range of horizontal positions associated with the header of Prasad, in order to obtain the first phrase has a first width defined by a first range of horizontal positions in the electronic document; the second phrase has a second width defined by a second range of horizontal positions in the electronic document; the first value having a third width defined by a third range of horizontal positions, the 
One would have been motivated to make such a combination as a simple substitution with predictable results. Substituting Buisson’s technique utilizing a single x location compared to an avg x location with that of Prasad’s technique utilizing widths defined by ranges of horizontal positions of headers and values would reasonably result in determining whether an overlap exists between an identified header and an identified value in order to determine whether a value should be associated with a header.  

	In regard to claim 2, Buisson discloses wherein the operations further comprise: responsive to determining that the plurality of phrases are (a) on the same first text line and (b) correspond respectively to the plurality of known fields: determining that the plurality of phrases correspond (Paragraph 0026, Paragraph 0039, Paragraph 0040, Paragraph 0064, and Paragraph 0068: identified as headers).

	In regard to claim 6, Buisson discloses wherein the operations further comprise: tagging each of the plurality of phrases as column headers (Paragraph 0027, Paragraph 0052 lines 16-24, Paragraph 0066 lines 12-14, and Paragraph 0070 lines 8-9: table is stored with structured format that identifies the table headers that were determined).

	In regard to claim 7, Buisson discloses wherein determining that the plurality of phrases are on the same first text line comprises determining that each of the plurality of phrases have at least partially overlapping vertical positions in the electronic document (Paragraph 0036 and Paragraph 0040: terms on the same line which requires vertical overlapping positions).

	In regard to claim 8, Buisson discloses wherein extracting the data from the table is responsive to: determining a number of the plurality of phrases, on the same first text line, that correspond to the plurality of known fields; determining that the number exceeds a threshold value (Paragraph 0026, Paragraph 0039, Paragraph 0040, Paragraph 0043, Paragraph 0064, and Paragraph 0068: minimum threshold number of table terms).

	In regard to claim 10, Buisson discloses writing a marked-up document that identifies the first text line as a column header line and a second text line as a line item with values corresponding to labels in the column header line (Paragraph 0027, Paragraph 0052 lines 16-24, Paragraph 0066 lines 12-14, and Paragraph 0070 lines 8-9: table is stored with structured format that identifies the table headers and columns mapped to headers).

In regard to claims 17, 18, and 12, method claims 17, 18, and 12 correspond generally to medium claims 1, 2, and 10, respectively, and recite similar features in method form, and therefore are rejected under the same rationale.

In regard to claims 22 and 23, system claims 22 and 23 correspond generally to medium claims 1 and 2, respectively, and recite similar features in system form, and therefore are rejected under the same rationale.

6.	Claims 3-5, 13, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisson et al. (US 2019/0171704 A1), Prasad et al. (US 2021/0019287 A1), and further in view of Duta (US 10878195 B2).

In regard to claims 3 and 4, Buisson discloses determining that a second text line comprises a set of values associated with the plurality of known fields and storing each of the set of values in association with a corresponding field in the plurality of known fields (Fig. 5, Fig. 8 elements 305, 306, and 307, Paragraphs 0049-0051 and Paragraphs 0068-0071: a column of word tokens below a first term is determined to be within an x location that differs from the first terms position by less than a configurable amount and is then mapped to the first term and stored in memory). 
While Buisson teaches determining that a second text line comprises a set of values associated with the plurality of known fields and storing each of the set of values in association with a corresponding field in the plurality of known fields, they fail to show the determining that a second text line, immediately below the first text line, includes one or more digits; and determining that a second text line, immediately below the first text line, does not include any digits; responsive to determining that the second text line does not include any digits, determining that text in the second text line 
determining whether a second text line, immediately below the first text line, includes one or more digits to determine a combination of rows as a single value (Column 7 lines 29-33, Column 14 lines 36-37, Column 15 lines 1-3, Column 15 lines 9-15, Column 15 lines 28-31, Column 15 line 66-Column 16 line 6, Column 17 lines 16-17, and Column 22 lines 27-33: content changes are looked for, like change from text on one line to numbers on the next line to determine whether two rows should be combined to one value, e.g. header that spans multiple lines or table values that span multiple lines).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson, Prasad, and Duta before him before the effective filing date of the claimed invention, to modify the determining that a second text line comprises a set of values associated with the plurality of known fields and storing each of the set of values in association with a corresponding field in the plurality of known fields taught by Buisson to include the determining whether a second text line, immediately below the first text line, includes one or more digits to determine a combination of rows as a single value of Duta, in order to obtain determining that a second text line, immediately below the first text line, includes one or more digits; responsive to determining that the second text line includes one or more digits, determining that the second text line comprises a set of values associated with the plurality of known fields; storing each of the set of values in association with a corresponding field in the plurality of known fields and determining that a second text line, immediately below the first text line, does not include any digits; responsive to determining that the second text line does not include any digits, determining that text in the second text line continues at least one column header of a plurality of column headers in the first text line.  It would have been advantageous for one to utilize such a combination as properly detecting when headers and values span multiple lines and therefore correctly identifying the content of a table.

In regard to claim 5, while Buisson teaches the first text line and at least one column header of a plurality of column headers in the first text line (Fig. 3, Fig. 8 element 303, Paragraph 0026, Paragraph 0039, and Paragraph 0066: at least two terms on same line and that correspond to known header terms are detected), they fail to show the determining that a second text line, immediately below the first text line, is located within a threshold vertical distance threshold from the first text line; responsive to determining that the second text line is located within the threshold vertical distance threshold from the first text line: determining that text in the second text line continues at least one column header of a plurality of column headers in the first text line, as recited in the claims. Duta teaches extracting tables similar to that of Buisson.  In addition, Duta further teaches 
determining that a vertical distance between text is within a threshold and in response combining the text (Column 7 lines 29-33, Column 9 lines 53-60, Column 14 lines 36-37, Column 15 lines 1-3, Column 15 lines 17-23, Column 16 lines 40-45, and Column 22 lines 27-33: threshold vertical distance used to determine whether two rows should be combined).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson, Prasad, and Duta before him before the effective filing date of the claimed invention, to modify the first text line and at least one column header of a plurality of column headers in the first text line taught by Buisson to include the determining that a vertical distance between text is within a threshold and in response combining the text of Duta, in order to obtain determining that a second text line, immediately below the first text line, is located within a threshold vertical distance threshold from the first text line; responsive to determining that the second text line is located within the threshold vertical distance threshold from the first text line: determining that text in the second text line continues at least one column header of a plurality of column headers in the first text line.  It would have been advantageous 

In regard to claim 13, while Buisson teaches the first value, they fail to show the detecting a primary line of the first value and a secondary line of the first value based on one or more of:(a) an alignment of the primary line of the first value; (b) an indentation of the primary line of the first value; (c) an alignment of the secondary line of the first value; or (d) an indentation of the secondary line of the second value, as recited in the claims.  Duta teaches extracting tables similar to that of Buisson.  In addition, Duta further teaches  
detecting a first and second line of a value based on an alignment of the lines (Column 9 lines 50-60, Column 15 lines 9-10, Column 15 lines 20-23, Column 15 line 66-Column 16 line 2: two lines aligned close together are grouped as a single cell of the table e.g. a cell with a value across two lines).   
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson, Prasad, and Duta before him before the effective filing date of the claimed invention, to modify the first value of Buisson to include the detecting a first and second line of a value based on an alignment of the lines of Duta, in order to obtain detecting a primary line of the first value and a secondary line of the first value based on one or more of:(a) an alignment of the primary line of the first value; (b) an indentation of the primary line of the first value; (c) an alignment of the secondary line of the first value; or (d) an indentation of the secondary line of the second value. It would have been advantageous for one to utilize such a combination as properly detecting when headers and values span multiple lines and therefore correctly identifying the content of a table.
 
.

7.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buisson et al. (US 2019/0171704 A1), Prasad et al. (US 2021/0019287 A1),  and further in view of Wu et al. (US 9720896 B1). 

In regard to claim 14, while Buisson and Prasad teaches extracting data from the table in the electronic document at least by: responsive at least to determining that (a) the third range of horizontal positions in the electronic document at least partially overlaps with the first range of horizontal positions in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the first phrase in the electronic  document: storing the first value in association with the first field that corresponds to the first phrase and wherein the column headers in the table are detected on a first page of the electronic document, they fail to show the responsive to detecting the same column headers, detected on the first page of the electronic document, on a second page of the electronic document: determining that the table extends to the second page of the electronic document; extracting a third value from a portion of the table on the second page; storing the third value in association with the same first field that corresponds to the first phrase, as recited in the claims.  Wu teaches extracting tables similar to that of Buisson.  In addition, Wu further teaches
responsive to detecting the same column headers, detected on a first page, on a second page: determining that a table extends to the second page; extracting values from a portion of the table on the second page and associating it with extracted values from the first page (Figs. 2, 3, and 6, and Columns 6 line 30 – Column 7 line 66: tables from two pages that have similar column headers are considered stitchable and extracted as a single table).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson, Prasad, and Wu before him before the effective filing date of the claimed invention, to modify the extracting data from the table in the electronic document at least by: responsive at least to determining that (a) the third range of horizontal positions in the electronic document at least partially overlaps with the first range of horizontal positions in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the first phrase in the electronic  document: storing the first value in association with the first field that corresponds to the first phrase and wherein the column headers in the table are detected on a first page of the electronic document taught by Buisson and Prasad to include the responsive to detecting the same column headers, detected on a first page, on a second page: determining that a table extends to the second page; extracting values from a portion of the table on the second page and associating it with extracted values from the first page of Wu, in order to obtain responsive to detecting the same column headers, detected on the first page of the electronic document, on a second page of the electronic document: determining that the table extends to the second page of the electronic document; extracting a third value from a portion of the table on the second page; storing the third value in association with the same first field that corresponds to the first phrase.  It would have been advantageous for one to utilize such a combination as avoiding fragmented tables that make utilizing the data more difficult, as suggested by Wu (Column 1 lines 15-21).  

In regard to claim 15, while Buisson and Prasad teaches extracting data from the table in the electronic document at least by: responsive at least to determining that (a) the third range of horizontal positions in the electronic document at least partially overlaps with the first range of horizontal 
responsive to detecting the same column headers, detected on a first page, on a second page: determining that a table extends to the second page; extracting values from a portion of the table on the second page and associating it with extracted values from the first page (Figs. 2, 3, and 6, and Columns 6 line 30 – Column 7 line 66: tables from two pages that have similar column headers are considered stitchable and extracted as a single table).
It would have been obvious to one of ordinary skill in the art, having the teachings of Buisson and Wu before him before the effective filing date of the claimed invention, to modify the extracting data from the table in the electronic document at least by: responsive at least to determining that (a) the third range of horizontal positions in the electronic document at least partially overlaps with the first range of horizontal positions in the electronic document and (b) a corresponding vertical position in the electronic document that is below a vertical position of the first phrase in the electronic  document: storing the first value in association with the first field that corresponds to the first phrase and wherein the column headers in the table are detected on a first page of the electronic document taught by (Column 1 lines 15-21).  

Allowable Subject Matter
8.	Claims 9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose “determining a mathematical relationship between values in a first labeled column, a second labeled column, and a third non-labeled column in the table; based on the mathematical relationship, determining that the third non-labeled column corresponds to a third field of the plurality of known fields; storing a particular value in the third non-labeled column in association with the third field”, as recited in claims 9, 11, and 16, in combination with the other elements recited. 


Response to Arguments
9.	Applicants arguments filed 12/29/2021 have been fully considered but are moot in view of the claim amendments and new grounds of rejections.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173